DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/569,138, filed on 9/12/2019.
Claim(s) 1-12 is/are pending.

Priority
Acknowledgement is made of applicant’s claim for domestic priority to non-provisional application, 14/480,901, issued as U.S. 10,453,071, which claims domestic priority to provisional application, 61/875474, filed on 9/9/2013.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 2/14/2020 (2), 11/23/2021 and 5/18/2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the phrasing “Embodiments of the present disclosure are…”.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al., US 2013/0212118 A1 (hereinafter “King”) in view of Angarita et al., US 2014/0143680 A1 (hereinafter “Angarita”) in further view of Elmasri et al., “Fundamentals of Database Systems”, 5th Edition (2006) (hereinafter “Elmasri”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 7
King discloses a method of eliminating electronic files irrelevant to an investigation in a computer system including at least one processor (King, [0011], see processor) and at least one electronic storage device (King, [0011], see memory) coupled to the at least one processor comprising:
the at least one processor receiving a list of hash values for a plurality of computer readable electronic files (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, where providing a list of hash values merely repeats this checking process) 

the at least one processor receiving a hash value of an electronic file (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document);
the at least one processor identifying the table including the hash values having the predetermined digits in common with the received hash value (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, where the described situation in the claim occurs when the hash value exists and is found);
the at least one processor searching for the received hash value in the identified table stored in the at least one electronic storage device (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, where the described situation in the claim occurs when the hash value exists and is found);
if the hash value is found among the hash values in the identified table (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification); and
the at least one processor generating a log (King, [0025], see the ability to query the historical information of any document and reporting it, where the reporting on the document is being interpreted as the log of that document, where historical data can be whether a document has been marked irrelevant as disclosed by Angarita below) 
On the other hand, Angarita discloses which are not relevant to the investigation (Angarita, [0055], see the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant);
the at least one processor determining the electronic file associated with the received hash value is irrelevant to the investigation values naturally means the documents found are irrelevant because they have already been marked as such as taught by Angarita); and
of the irrelevant electronic files (Angarita, [0055], see the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Angarita’s teachings to King’s method.  A skilled artisan would have been motivated to do so in order to reduce duplication of effort in reviewing segments of items of a review set by tracking and marking the review of the items at a segment level, rather than on a per-item level, see Angarita, [0054].  In addition, both/all of the references (King and Angarita) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file management.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Elmasri discloses the at least one processor storing in the at least one electronic storage device all hash values with predetermined digits in common with other hash values in the list of hash values in tables (Elmasri, page 490, 13.8.2 External Hashing for Disk Files, see the hashing function maps a key into a relative bucket number and where the table maintained converts the bucket number into the corresponding address and see where many records will fit in a bucket and can hash to the same bucket, which means all of the hash values, which the broadest reasonable interpretation the hash values themselves could be the “predetermined digits in common”, are stored in the same bucket stored as a table), wherein the number of predetermined digits is between one and less than all of the digits in the hash values (Elmasri, page 487, 13.8.1 Internal Hashing, see hash table and array index range is 0 to M – 1, where there are M slots whose addresses corresponds to the array indexes; and Elmasri, page 488, Fig. 13.8).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Elmasri’s teachings to the combination of King and Angarita.  A skilled artisan would have been motivated to do so in order to provide very hast access to records, see Elmasri, page 486, 13.8 Hashing Techniques.  In addition, both/all of the references (King, Angarita and Elmasri) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file management.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 7 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.

Claims 2 and 8
With respect to claims 2 and 8, the combination of King, Angarita and Elmasri discloses wherein the hash values are MD5 values (King, [0040], see MD5; and Angarita, [0067], see MD5).

Claims 3 and 9
With respect to claims 3 and 9, the combination of King, Angarita and Elmasri discloses wherein the predetermined digits are the first two hexadecimal digits of the hash values (King, [0032], see hash value; Note: Using the first 2 hexadecimal digits is a mere design choice that does not make the invention patentably distinct.  The inventor could elect to use the first 2 hexadecimal, the first 3 hexadecimal, the first 4 hexadecimal, etc. dependent on how big or small the person wishes to make the tables).

Claims 4 and 10
With respect to claims 4 and 10, the combination of King, Angarita and Elmasri discloses further comprising:
the at least one processor repeatedly retrieving an updated list of hash values for a plurality of computer readable electronic files which are not relevant to the investigation (Angarita, [0055], see the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant; King, [0024], see the history for a document is updated with case information, in other words, the combination of the references disclosing more documents being marked irrelevant and the system updating this information);
the at least one processor searching the existing list for each hash value in the updated list (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document);
the at least one processor adding those hash values from the updated list not previously in the existing list (King, [0025], see the ability to query the historical information of any document and reporting it, where the reporting on the document is being interpreted as the log of that document, where historical data can be whether a document has been marked irrelevant as disclosed by Angarita).

Claims 5 and 11
With respect to claims 5 and 11, the combination of King, Angarita and Elmasri discloses wherein the investigation includes a discovery request (King, [0028], see legal discovery process; and Angarita, [0114], see litigation and discovery).

Claims 6 and 12
With respect to claims 6 and 12, the combination of King, Angarita and Elmasri discloses further comprising the at least one processor determining the electronic file associated with the received hash value is relevant to the investigation if the hash value is not found among the hash values in the identified table (See that claim(s) 1 and 7 recite(s) receiving the hash values of documents deemed to be irrelevant and, thus, the hash values that are not received logically are hash values corresponding to relevant documents as they were not deemed to be irrelevant; Angarita, [0055], see the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Gabriel et al., 10,453,071, for interactive case management system;
– Fanghaenel et al., 8,838,551, for multi-level database compression;
– Messing et al., 2012/0192286, for privileged document identification and classification system;
– Mayer et al., 2010/0250488, for labeling electronic data in an electronic discovery enterprise system;
– Andersen et al., 2010/0250498, for active email collector;
– Pandey et al., 2008/0098236, for data encryption;
– Lim, 2007/0157288, for deploying policies and allowing off-line policy evaluations;
– Flory, 2007/0150299, for the management of the electronic files; and
– Dewitt et al., 5,732,265, for storage optimizing encoder.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: May 26, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152